DETAILED ACTION
1.	This is a first action on the merits of application 17104812.
2.	Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-7, 11, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutny US 7527012.
4.	As per claim 1 and 19 , Kutny discloses a device configured for contemporaneous removable coupling with a tool and with a curved lip of a watercraft cockpit wall [fig. 2], the device comprising:  an attachment end [bottom], a receiver (appliance) end [top], and a body length, the body length disposed between the attachment end and the receiver end.  The attachment end shaped to form a friction fit with the curved lip; and d. The receiver end shaped to form a friction fit with the tool 3. [See col. 3] He does not disclose The body length adapted to receive an elastic cord extend along the outside of the curved lip. Which is intended use since any structure can be adapted to receive an elastic cord as a safety line. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the above said configuration to have a paddle/oar holder with a cord attached to prevent the loss of the holder at sea.
5.	As per claim 2, Kutny discloses the attachment end has a substantially arcuate shape having an inner concave attachment surface that makes contact with and presses against the curved lip. See fig. 2
6.	As per claim 3-4, Kutny discloses wherein the receiver end has a substantially arcuate shape having an inner concave receiver surface that makes contact with and presses against the tool [paddle]. See fig 2-3
7.	As per claim 5-7, Kutny discloses wherein the tool is a paddle 3 having an elongate length and the receiver end is shaped to form a friction fit with the paddle elongate length. See figs 2-3
8.	As per claim 11, Kutny discloses wherein the attachment end is sized and shaped to fit curved lips having different dimensions. See col. 3 II 28-36
9.	As per claim 20, Kutny discloses wherein the appliance end [top] comprises a clasping device. See fig. 3
10.	As per claim 22, Kutny discloses wherein the watercraft is a kayak. See fig. 1
11.	Claims 8-10 and 21 are rejected under 35 USC 103 as being obvious over Kutny (US 7527012) in view of Cohen et al (US 20200269894).
11.1	As per claims 8-10, as described above the Kutny reference discloses all of the features claimed except for the receiving end being adapted to receive an elongated cylindrical container.  The Cohen reference (paragraphs 0093 and 0103-0104, and Figures 17A-E) teaches it is well known in the art to utilize tool and accessory attachment clips that have a variety of receiving ends adapted to receive a variety of tools commonly used on watercraft, including elongated cylindrical containers.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified Kutny to include attachment clips with different types of receiving ends to attach a variety of different tools, as taught by Cohen, in order to increase the versatility of the device to include the capability of holding a variety of tools and articles known to be useful on a watercraft, including elongated cylindrical containers.

11.2	As per claim 21, as described above the Kutny reference discloses all of the features claimed except for the receiving end being adapted to receive a bottle opener.  The Cohen reference (paragraphs 0093 and 0103-0104, and Figures 17A-E) teaches it is well known in the art to utilize tool and accessory attachment clips that have a variety of receiving ends adapted to receive a variety of tools commonly used on watercraft, including bottle openers.  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified Kutny to include attachment clips with different types of receiving ends to attach a variety of different tools, as taught by Cohen, in order to increase the versatility of the device to include the capability of holding a variety of tools and articles known to be useful on a watercraft, including bottle openers.

Allowable Subject Matter
12.	12-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617